Title: To George Washington from William Heath, 12 September 1781
From: Heath, William
To: Washington, George


                  Dear General,
                     
                     Head quarters, Continental Village Sept. 12. 1781.
                  
                  I have this day been honored with yours of the 7th.  Permit me to felicitate your Excellency on the promising prospects of success which seem to be almost within your grasp May heaven crown your most sanguine expectations.
                  One hundred beef cattle went from hence this day for the army under your immediate command—They will be followed by a like number weekly.  Attention shall be paid to the small clothing mentioned, if any has or shall come on—and to deserters.
                  The enemy have destroyed a considerable part of the town of New London, and killed a number of its valuable inhabitants—among whom are colonel Ledyard, captains Saltonstale, Richards, and others.  The militia turned out with spirit, and, tis said, behaved gallantly.  I have obtained no official accounts, and those brought by others, are as various as the persons who relate them.  The enclosed from genl Huntington came to hand this evening.  I had detached him with three hundred men to cover major Tallmadge, who I had pushed toward New Haven, upon the first official intelligence I received from Governor Trumbull of the enemy’s depredations.  I believe the movements of the troops have saved Stamford and the adjacent towns, and prevented another detachment of the enemy moving from Kingsbridge to meet those coming down the Sound by water.  Wormb and Delancy are said to have been for several days shoeing their horses, &c.  Sir Henry Clinton is in great rage, but knows not how to vent it—It is said he has called out all the militia, is collecting his force, and is determined to make one great effort in favor of Lord Cornwallis—and that he intends to move some where with six or seven thousand men—The Jersies are hinted—and some conjecture Philadelphia—His designs may be against the important posts in the Highlands—and his late manoeuvres aimed to draw my force from them that he might suddenly push up the North river—His bait will not be taken.  I shall effectually cover the posts—shall besides lend such detachments as can safely be spared to give countenance to the militia—where he may direct his desultory operations, and possibly gall his sides.  I think the two companies sent to Albany will secure that quarter.
                  I have removed the army to Bald hill and thrown a reinforcement into the garrison of West point.  My present position effectually covers the posts in the Highlands, and affords me a better opportunity to make detachments with safety to such places as the movements of the enemy may require.  Mr Rivington says Admiral Digby is soon expected with a powerful squadron in these seas.
                  Mr Pomroy the D.Q.M. at Hartford informs me that a quantity of salted provisions some time since shipped at Hartford for Rhode Island to take the advantage of the french convoy to the southward, arrived too late—The fleet had sailed.  He is applying to me for directions what to do with it.  I will thank your Excellency for directions, which shall be communicated to Mr Pomroy.  I have the honor to be With the highest respect & esteem Your Excellency’s Most obedient servant,
                  
                     W. Heath
                  
               